                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

TONYA MANGELS,                                  )
                                                )
                         Plaintiff,             )
                                                )
                 v.                             )   Case No. 4:19-cv-00834-BP
                                                )
AMERICAN MULTI-CINEMA, INC.,                    )
                                                )
                         Defendant.             )

                      DEFENDANT AMERICAN MULTI-CINEMA, INC.’S
                          MOTION FOR SUMMARY JUDGMENT

          Defendant American Multi-Cinema, Inc. (“AMC”) submits this Motion for Summary

Judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure.

          In support of this motion, AMC contemporaneously files Suggestions in Support of this

Motion for Summary Judgment, the arguments and authorities of which AMC expressly

incorporates herein.

          WHEREFORE, for the reasons set forth herein and in the Suggestions in Support of this

Motion for Summary Judgment, AMC respectfully requests the Court grant its motion, enter

judgment in AMC’s favor on all claims, and grant any further relief the Court deems just and

proper.




            Case 4:19-cv-00834-BP Document 93 Filed 07/06/21 Page 1 of 2
                                                  Respectfully submitted,

                                                  OGLETREE, DEAKINS, NASH, SMOAK &
                                                  STEWART, P.C.

                                                  /s/ Kerri S. Reisdorff
                                                  Kerri S. Reisdorff     MO #51423
                                                  Chris R. Pace          MO #47344
                                                  Michael L. Matula, MO #47568
                                                  AnnRene Coughlin MO #67962
                                                  4520 Main Street, Suite 400
                                                  Kansas City, MO 64111
                                                  (816) 471-1301
                                                  (816) 471-1303 (Facsimile)
                                                  kerri.reisdorff@ogletree.com
                                                  chris.pace@ogletree.com
                                                  annrene.coughlin@ogletree.com
                                                  michael.matula@ogletree.com

                                                  ATTORNEYS FOR DEFENDANT

                               CERTIFICATE OF SERVICE

        The undersigned certifies that on the 6th day of July, 2021 the foregoing was
electronically filed with the Clerk of the Court using the CM/ECF system which sent notification
of such filing to the following:

Chad C. Beaver
Beaver Law Firm, LLC
1600 Genessee Street, Suite 920
Kansas City, MO 64102
(816) 226-7750
(816) 817-0540 (Facsimile)
cbeaver@beaver-law.com

ATTORNEY FOR PLAINTIFF


                                              /s/ Kerri S. Reisdorff
                                              ATTORNEY FOR DEFENDANT


                                                                                       47688255.1




                                      2
          Case 4:19-cv-00834-BP Document 93 Filed 07/06/21 Page 2 of 2
